

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 57

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Ms. Stabenow (for

			 herself and Mr. Levin) submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		CONCURRENT RESOLUTION

		Recognizing the contributions of

		  African-American basketball teams and players for their achievements,

		  dedication, and contributions to the sport of basketball and the

		  Nation.

	

	

		Whereas, even though African-Americans were excluded from

			 playing in organized White-only leagues, the desire of African-Americans to

			 play basketball could not be repressed;

		Whereas, unlike baseball, which had Negro leagues,

			 basketball had no organized Black leagues, thus forcing Blacks to take to the

			 road out of necessity;

		Whereas among the most well-known black barnstorming teams

			 that found their beginnings in the 1920s were the New York Renaissance (or

			 Rens), the Harlem Globetrotters, the New York Enforcers, the Harlem Clowns, the

			 Harlem Road Kings, the Harlem Stars, the Harlem Ambassadors, and the

			 Philadelphia Tribunes;

		Whereas, despite the racism they faced, Negro basketball

			 teams overcame great obstacles to play the game before Black players were

			 allowed to play in the National Basketball Association in the early

			 1950s;

		Whereas the New York Rens became one of the first great

			 basketball dynasties in the history of the game, compiling a 2,588–539 record

			 in its 27-year existence, winning 88 straight games in the 1932–33 season, and

			 winning the 1939 World Professional Championship;

		Whereas the Harlem Globetrotters proved that they were

			 capable of beating professional teams like the World Champion Minneapolis

			 Lakers led by basketball great George Mikan in 1948;

		Whereas the barnstorming African-American basketball teams

			 included exceptionally talented players and shaped modern-day basketball by

			 introducing a new style of play predicated on speed, short crisp passing

			 techniques, and vigorous defensive play;

		Whereas among the pioneers who played on Black

			 barnstorming teams included players such as Tarzan Cooper, Pop Gates, John

			 Isaacs, Willie Smith, Sweetwater Clifton, Ermer Robinson, Bob Douglas, Pappy

			 Ricks, Runt Pullins, Goose Tatum, Marques Haynes, Bobby Hall, Babe Pressley,

			 Bernie Price, Ted Strong, Inman Jackson, Duke Cumberland, Fat Jenkins, Eddie

			 Younger, Lou Badger, Zachary Clayton, Jim Usry, Sonny Boswell, and Puggy

			 Bell;

		Whereas the struggles of these players and others paved

			 the way for current African-American professional players, who are playing in

			 the National Basketball Association today;

		Whereas the style of Black basketball was more conducive

			 to a wide open, fast-paced, spectator sport;

		Whereas, by achieving success on the basketball court,

			 African-American basketball players helped break down the color barrier and

			 integrate African-Americans into all aspects of society in the United

			 States;

		Whereas, during the era of sexism and gender barriers,

			 barnstorming African-American basketball was not limited to men's teams, but

			 included women's teams as well, such as the Chicago Romas and the Philadelphia

			 Tribunes;

		Whereas only in recent years has the history of

			 African-Americans in team sports begun receiving the recognition it

			 deserves;

		Whereas basketball is a uniquely modern and uniquely

			 American sport;

		Whereas the Black Legends of Professional Basketball

			 Foundation, established by former Harlem Globetrotter Dr. John Kline of

			 Detroit, Michigan, honors and highlights the significant contributions of these

			 pioneers and their impact on professional basketball today; and

		Whereas the hard work and efforts of the foundation have

			 been instrumental in bringing African-American inductees into the Naismith

			 Memorial Basketball Hall of Fame in Springfield, Massachusetts: Now therefore,

			 be it

		

	

		That

			(1)Congress

			 recognizes the teams and players of the barnstorming African-American

			 basketball teams for their achievement, dedication, sacrifices, and

			 contribution to basketball and to the Nation prior to the integration of the

			 White professional leagues;

			(2)current National

			 Basketball Association players should pay a debt of gratitude to these great

			 pioneers of the game of basketball and recognize them at every possible

			 opportunity; and

			(3)a copy of this

			 resolution be transmitted to the Black Legends of Professional Basketball

			 Foundation, which has recognized and commemorated the achievements of

			 African-American basketball teams, the National Basketball Association, and the

			 Naismith Basketball Hall of Fame.

			

